Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), dated June 7, 2000, convicting her of murder in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and tampering with physical evidence (two counts), upon a jury verdict, and imposing sentence.
*839Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of depraved indifference murder (see Penal Law § 125.25 [2]) beyond a reasonable doubt (see People v Sanchez, 98 NY2d 373, 378 [2002]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., H. Miller, Adams and Rivera, JJ., concur.